  Case 17-17801         Doc 40     Filed 05/13/19 Entered 05/13/19 13:50:34              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-17801
         TAMANISHA JACKSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/12/2017.

         2) The plan was confirmed on 08/02/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/21/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 05/02/2019.

         6) Number of months from filing to last payment: 23.

         7) Number of months case was pending: 23.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-17801       Doc 40        Filed 05/13/19 Entered 05/13/19 13:50:34                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $5,631.24
       Less amount refunded to debtor                            $122.50

NET RECEIPTS:                                                                                     $5,508.74


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,887.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $254.45
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,141.45

Attorney fees paid and disclosed by debtor:                  $113.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Acceptance Now                   Unsecured      4,153.00            NA              NA            0.00       0.00
AMERICAN INFOSOURCE              Unsecured         323.15           NA              NA            0.00       0.00
AMERICAN INFOSOURCE              Unsecured         435.19           NA              NA            0.00       0.00
AMERICASH LOANS LLC              Unsecured      2,607.31       2,607.31        2,607.31           0.00       0.00
BELLSOUTH                        Unsecured      1,111.40            NA              NA            0.00       0.00
BLACKHAWK FINANCE INC            Unsecured           1.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      6,600.00       8,264.89        8,264.89           0.00       0.00
CITY OF CHICAGO MUNICIPAL        Unsecured            NA       1,680.43        1,680.43           0.00       0.00
CITY OF CHICAGO MUNICIPAL        Unsecured            NA       2,000.00        2,000.00           0.00       0.00
COMCAST                          Unsecured      1,146.00            NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         400.00        640.02          640.02           0.00       0.00
IC SYSTEM                        Unsecured         547.00           NA              NA            0.00       0.00
IC SYSTEM                        Unsecured         547.00           NA              NA            0.00       0.00
IC SYSTEM                        Unsecured         129.00           NA              NA            0.00       0.00
IC SYSTEM                        Unsecured         129.00           NA              NA            0.00       0.00
IL DEPT OF EMPL0YMENT SECURITY   Unsecured      4,227.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority            1.00      2,069.90        2,069.90      1,367.29        0.00
INTERNAL REVENUE SERVICE         Unsecured      1,981.00           9.58            9.58           0.00       0.00
JEFFERSON CAPITAL SYSTEM         Unsecured      1,289.00            NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured     14,121.00     14,592.13        14,592.13           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured           1.00      1,288.70        1,288.70           0.00       0.00
JPMORGAN CHASE BANK              Unsecured         300.00           NA              NA            0.00       0.00
JPMORGAN CHASE BANK              Unsecured         500.00           NA              NA            0.00       0.00
LVNV FUNDING                     Unsecured         170.00           NA              NA            0.00       0.00
LVNV FUNDING                     Unsecured         169.00        172.18          172.18           0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      1,050.00       1,862.31        1,862.31           0.00       0.00
PNC BANK                         Unsecured         250.00           NA              NA            0.00       0.00
PROGRESSIVE LEASING              Unsecured            NA         997.90          997.90           0.00       0.00
R&R COUNTRY MOTORS               Unsecured      2,700.00            NA              NA            0.00       0.00
R&R COUNTRY MOTORS               Secured        1,500.00            NA              NA            0.00       0.00
SOCIAL SECURITY ADMIN            Unsecured      1,100.25            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-17801        Doc 40     Filed 05/13/19 Entered 05/13/19 13:50:34                     Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal       Int.
Name                              Class    Scheduled        Asserted      Allowed         Paid          Paid
SPEEDY CASH                    Unsecured         200.00             NA           NA             0.00        0.00
SPEEDYRAPID CASH               Unsecured         229.00          228.28       228.28            0.00        0.00
SPRINT NEXTEL                  Unsecured      1,296.00         1,296.23     1,296.23            0.00        0.00
T-MOBILE/T-MOBILE USA INC      Unsecured            NA           421.25       421.25            0.00        0.00
T-MOBILE/T-MOBILE USA INC      Unsecured            NA           323.15       323.15            0.00        0.00
US DEPT OF ED/GSL/ATL          Unsecured      6,216.00              NA           NA             0.00        0.00
US DEPT OF ED/GSL/ATL          Unsecured      4,477.00              NA           NA             0.00        0.00
US DEPT OF ED/GSL/ATL          Unsecured      4,254.00              NA           NA             0.00        0.00
US DEPT OF ED/GSL/ATL          Unsecured      2,164.00              NA           NA             0.00        0.00
US DEPT OF ED/GSL/ATL          Unsecured      1,990.00              NA           NA             0.00        0.00
US DEPT OF ED/GSL/ATL          Unsecured      1,601.00              NA           NA             0.00        0.00
US DEPT OF ED/GSL/ATL          Unsecured         995.00             NA           NA             0.00        0.00
US DEPT OF ED/GSL/ATL          Unsecured         969.00             NA           NA             0.00        0.00
US DEPT OF EDUCATION           Unsecured      6,547.00       24,109.11     24,109.11            0.00        0.00
US DEPT OF EDUCATION           Unsecured      4,713.00              NA           NA             0.00        0.00
US DEPT OF EDUCATION           Unsecured      4,480.00              NA           NA             0.00        0.00
US DEPT OF EDUCATION           Unsecured      2,278.00              NA           NA             0.00        0.00
US DEPT OF EDUCATION           Unsecured      2,077.00              NA           NA             0.00        0.00
US DEPT OF EDUCATION           Unsecured      1,685.00              NA           NA             0.00        0.00
US DEPT OF EDUCATION           Unsecured      1,038.00              NA           NA             0.00        0.00
US DEPT OF EDUCATION           Unsecured      1,003.00              NA           NA             0.00        0.00
US DEPT OF EDUCATION           Unsecured      6,547.00              NA           NA             0.00        0.00
US DEPT OF EDUCATION           Unsecured      4,713.00              NA           NA             0.00        0.00
US DEPT OF EDUCATION           Unsecured      4,480.00              NA           NA             0.00        0.00
US DEPT OF EDUCATION           Unsecured      2,278.00              NA           NA             0.00        0.00
US DEPT OF EDUCATION           Unsecured      2,077.00              NA           NA             0.00        0.00
US DEPT OF EDUCATION           Unsecured      1,685.00              NA           NA             0.00        0.00
US DEPT OF EDUCATION           Unsecured      1,038.00              NA           NA             0.00        0.00
US DEPT OF EDUCATION           Unsecured      1,003.00              NA           NA             0.00        0.00
USA FUNDS                      Unsecured           1.00             NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00                 $0.00               $0.00
      Mortgage Arrearage                                      $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                 $0.00                 $0.00               $0.00
      All Other Secured                                       $0.00                 $0.00               $0.00
TOTAL SECURED:                                                $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00              $0.00                  $0.00
       Domestic Support Ongoing                               $0.00              $0.00                  $0.00
       All Other Priority                                 $2,069.90          $1,367.29                  $0.00
TOTAL PRIORITY:                                           $2,069.90          $1,367.29                  $0.00

GENERAL UNSECURED PAYMENTS:                           $60,493.47                    $0.00               $0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 17-17801         Doc 40      Filed 05/13/19 Entered 05/13/19 13:50:34                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $4,141.45
         Disbursements to Creditors                             $1,367.29

TOTAL DISBURSEMENTS :                                                                        $5,508.74


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 05/13/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
